Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 3/1/2022 and Terminal Disclaimer filed on 3/10/2022 overcome all the rejections and objections set forth in the previous Office Action. An interview was initiated by the examiner to resolve remaining issues with the amendments in order to expedite the prosecution. See interview summary for details.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone by Brian Schwartz on 3/8/2022 at 8:45am PT.
The claims have been amended as follows:
In claim 5, line 6, replace “image” with “at least one image”.
In claim 14, line 6, replace “image” with “at least one image”.
In claim 16, line 6, replace “image” with “at least one image”.
In claim 16, line 7, replace “(iii), and” with “(iii)”.
Allowable Subject Matter
Claims 5, 8-11 and 13-17 are allowed subject to the above examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jenkins et al. (US 20130006095 A1): MRI-Surgical systems include: (a) at least one MRI-compatible surgical tool; (b) a circuit adapted to communicate with an MRI scanner; and (c) at least one display in communication with the circuit. The circuit electronically recognizes predefined physical characteristics of the at least one tool to automatically segment MR image data provided by the MRI scanner whereby the at least one tool constitutes a point of interface with the system. The circuit is configured to provide a User Interface that defines workflow progression for an MRI-guided surgical procedure and allows a user to select steps in the workflow, and wherein the circuit is configured to generate multi-dimensional visualizations using the predefined data of the at least one tool and data from MRI images of the patient in substantially real time during the surgical procedure. (Abstract)

    PNG
    media_image1.png
    303
    452
    media_image1.png
    Greyscale

Simon et al. (US 20120179026 A1): u A method and apparatus for registering physical space to image space is disclosed. The system allows for determining fiducial markers as pixels or voxels in image data. The system can correlate and register the determined fiducial points with fiducial markers in physical space. (Abstract)

    PNG
    media_image2.png
    432
    420
    media_image2.png
    Greyscale

Schoenefeld (US 20190053852 A1 A method of automatically registering a surgical navigation system to a patient's anatomy is provided. The method comprises programming a surgical navigation system with a first spatial relationship between a surgical component and a reference array connected to the surgical component, programming the surgical navigation system with a second spatial relationship between an anatomical feature of a patient and the surgical component, installing the surgical component on the patient such that the surgical component engages the anatomical feature in the second spatial relationship, and locating the reference array with the surgical navigation system. The navigation system automatically recognizes the position of the reference array relative to the patient's anatomy. (Abstract)

    PNG
    media_image3.png
    530
    644
    media_image3.png
    Greyscale

Green et al. (US 20130197357 A1): A system and method for providing image guidance for placement of one or more medical devices at a target location. The system receives emplacement information of medical devices within a predetermined area. The system calculates a viewing angle in a virtual 3D space of a plurality of virtual medical devices corresponding to the plurality of medical devices. The system also causes a display device to display the plurality of virtual medical devices based at least on the calculated viewing angle. (Abstract)

    PNG
    media_image4.png
    647
    530
    media_image4.png
    Greyscale

Rucker et al. (US 20140037161 A1): Systems and methods are provided for collecting and processing physical space data for use while performing an image-guided surgical (IGS) procedure. A method includes performing a rigid alignment of a computer model of a non-rigid structure of interest in a patient and surface data in a patient space associated with at least a portion of said non-rigid structure, and computing a deformation of the computer model that provides a non-rigid alignment of said computer model and an organ geometric representation of data, said deformation computed using a set of boundary conditions and field variables defined for said computer model based on said rigid alignment and a parameterization function. (Abstract)
Lang et al. (US 20110213377 A1): Disclosed herein are methods, compositions and tools for repairing articular surfaces repair materials and for repairing an articular surface. The articular surface repairs are customizable or highly selectable by patient and geared toward providing optimal fit and function. The surgical tools are designed to be customizable or highly selectable by patient to increase the speed, accuracy and simplicity of performing total or partial arthroplasty. (Abstract)

    PNG
    media_image5.png
    174
    196
    media_image5.png
    Greyscale

D’Souza et al. (US 20120004518 A1): One embodiment includes a method of predicting a position of a target site inside a body using surrogates is provided. The 
Gielen et al. (US 20080123921 A1): A system for determining anatomical landmarks is disclosed. The anatomical landmarks can be used to determine anatomical targets of a patient. The system can allow for the detection of landmarks in the brain or other appropriate anatomical regions. (Abstract)

    PNG
    media_image6.png
    339
    510
    media_image6.png
    Greyscale

Miga et al. (US 20080123927 A1): A method and system of compensation for intra-operative organ shift of a living subject usable in image guide surgery. In one embodiment, the method includes the steps of generating a first geometric surface of the organ of the living subject from intra-operatively acquired images of the organ of the living subject, constructing an atlas of organ deformations of the living subject 
Miga et al. (US 7103399 B2): A cortical surface registration procedure related to a diagnostic or surgical procedure. In one embodiment, the procedure includes the steps of pre-operatively obtaining a first textured point cloud of the cortical surface of a targeted region of a brain of a living subject, intra-operatively obtaining optically a second textured point cloud of the cortical surface of the brain of the living subject, and aligning the first textured point cloud of the cortical surface to the second textured point cloud of the cortical surface so as to register images of the brain of the living subject to the cortical surface of the living subject. (Abstract)
Shahidi (US 6529758 B2): An image guided surgical procedure using an improved registration of pre-operative volumetric scan data is described. Volumetric scan data, acquired before surgery, is registered with respect to the patient and used to construct a volumetric perspective image of the surgical site. The improved registration of the volumetric scan data can be accomplished by generating a pattern of light on the patient's surface by moving a laser beam over the surgical site. The pattern of light is recorded by at least two cameras from different known fixed positions, digitized and used to form a laser reconstruction of the patient surface. 

    PNG
    media_image7.png
    535
    502
    media_image7.png
    Greyscale

Mariampillai et al. (US 10013777 B2): The present disclosure relates to the generation of partial surface models from volumetric datasets for subsequent registration of such partial surface models to surface topology datasets. Specifically, given an object that is imaged using surface topology imaging and another volumetric modality, the volumetric dataset is processed in combination with an approach viewpoint to generate one or more partial surfaces of the object that will be .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669